Citation Nr: 0841433	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected residuals of a fracture of the left 
radius.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for sinusitis with 
septal deformity.

4.  Entitlement to service connection for back and neck 
spasms.

5.  Entitlement to service connection for seizures with 
facial numbness.

6.  Entitlement to service connection for double hernia with 
deformity of stomach muscles.

7.  Entitlement to service connection for asbestos-related 
disease.

8.  Entitlement to service connection for bilateral shoulder 
disability.  

9.  Entitlement to service connection for a right elbow 
disability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1986, and served with the Air National Guard from June 1986 
to March 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for residuals of a fracture of the left radius with a 
noncompensable rating effective June 2004; and denied service 
connection for the other disabilities at issue.  A November 
2007 rating decision granted an increased, 10 percent, rating 
for the fractured radius effective June 2004.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issues have been recharacterized as indicated on the 
title page for clarity of consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record reflects that the veteran is in receipt Social 
Security Administration (SSA) disability insurance benefits, 
effective March 1, 2002; however neither the decision itself 
nor the medical records on which the decision is based are of 
record.  The VA has a duty to obtain these documents.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request copies of the medical 
records upon which the SSA based its 
decision.

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

